UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


THE BARTER HOUSE, INC., et al.,

                                       Plaintiffs,                     17 Civ. 9276 (PAE)
                       -v-
                                                                             ORDER
 INFINITY SPIRITS LLC, et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has reviewed plaintiffs’ request for an order directing a third-party distributor

to return tequila to Barter House, Dkt. 316, and has received no objections from defendants. The

deadline for such objections passed on December 27, 2019. Dkt. 318. Plaintiffs are to file a

proposed order by Monday, January 13, 2020.

       SO ORDERED.


                                                          
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: January 8, 2020
       New York, New York
